Citation Nr: 1612851	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-32 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating for arthritis of the thoracic spine, rated 10 percent disabling until May 8, 2014, and 20 percent thereafter.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to October 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is now under the jurisdiction of the St. Petersburg, Florida RO.  The Veteran's thoracic spine disorder was initially rated as zero percent disabling.  This was increased to 10 percent, retroactive to the date of claim in October 2007, by rating decision dated in May 2009.  

The case was remanded by the Board in March 2014 for further development of the evidence.  This was accomplished and by rating decision dated in August 2014, the rating was increased to 20 percent, effective May 8, 2014.  The Veteran continues to express dissatisfaction with the ratings, therefore they remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   


FINDINGS OF FACT

1.  Prior to May 8, 2014, the Veteran's thoracic spine disability has been primarily manifested by limitation of motion of the thoracolumbar spine that was not otherwise compensable.  

2.  As of May 8, 2014, the Veteran's thoracic spine disability is shown to have been primarily manifested by guarding that affected the Veteran's gait or spinal contour.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for thoracic spine arthritis have not been met prior to May 8, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5003 (2015).  

2.  The criteria for an increased rating in excess of 20 percent for thoracic spine arthritis have not been met as of May 8, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5242 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain duties to notify and assistant a claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  The notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decisions on appeal granted service connection and assigned disability ratings and effective dates for the award, statutory notice has served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  A statement of the case (SOC) provided notice on the "downstream" element of initial rating; while a supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in May 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Veteran challenged the adequacy of the initial examinations that he was afforded, neither he nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In this case, the Board has considered the entire period of initial rating claim from October 2007 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Thoracic Spine

Service connection for arthritis of the thoracic spine was granted by the RO in a May 2008 rating decision.  The rating was increased to 10 percent, retroactive to the date of claim in October 2007, by rating decision in May 2009.  By rating decision dated in August 2014, the rating was increased to 20 percent, effective May 8, 2014.  The ratings were awarded under the provisions of Code 5242.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, Code 5003.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2015).

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015).  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

An examination was conducted by VA in December 2007.  At that time, X-ray studies showed minimal degenerative joint disease (DJD) changes from T6 to T9, with a minimal narrowing of the discs.  Range of motion studies were not conducted at the time of the examination.  

An examination was conducted by VA in April 2009.  At that time, the Veteran complained of pain in the thoracic spine that had become noticeable in 2006.  He used Percocet for pain management as well as a "TENS" unit.  He complained of fatigue, decreased motion, stiffness, weakness, spasm, and pain in the mid thoracic region around the base of the shoulder blades.  He described flare-ups two to three days per week that lasted from hours to up to two days.  Precipitating factors were lifting and carrying, but often had flare-ups without known precipitating factors.  On examination, posture and head position were normal and the spine was symmetric in appearance.  Gait was normal.  There was kyphosis, but no thoracolumbar spine ankylosis.  Examination showed no spasm, atrophy, guarding, pain with motion, weakness, or tenderness in the thoracolumbar spine.  Motor examination was normal, with no muscle atrophy.  Sensation was normal except for some diminished light touch sensation in the medial aspect of the right foot.  Range of motion included flexion to 75 degrees; extension to 30 degrees; lateral flexion to 35 degrees, bilaterally; and lateral rotation to 40 degrees bilaterally.   There was no objective evidence of pain following repetitive motion.  

An examination was conducted by VA on May 8, 2014.  At that time, the diagnoses were degenerative arthritis of the thoracic spine and mechanical mid-upper back pain syndrome.  The Veteran complained of pain located in between the shoulders,  and radiating to the posterior shoulder.  He stated that he did not take medication for his back pain and that a TENS unit did not help.  His pain interfered with walking, standing and exertional activities.  He stated that he had flare-ups that were relieved by lying down for five minutes.  His pain was exacerbated by sitting at school, distant walking for 30 to 45 minutes.  Range of motion included forward flexion to 90 degrees or greater, with no objective evidence of painful motion; extension to 30 degrees, with pain beginning at 20 degrees; bilateral lateral flexion to 30 degrees, with pain beginning at 30 degrees; and bilateral rotation to 20 degrees, with pain beginning at 20 degrees.  The Veteran was able to perform repetitive use testing without additional limitation of range of motion.  There was functional loss and impairment indicated by less movement than normal; pain on movement; interference with sitting, standing, or weight bearing; and pain inhibited effort and duration of effort.  There was localized tenderness to palpation in the soft-tissues from mid-scapular level to inferior scapular angle.  There was no muscle spasm of the thoracolumbar spine, but there was guarding of the thoracolumbar spine resulting in an abnormal gait or abnormal spinal contour.  Neurologic examination showed no impairment, with no radiculopathy or evidence of IVDS.  There was no ankylosis of the spine.  The examiner remarked that, based on the current objective findings of the back condition, the Veteran had the ability to perform essential job tasks for sedentary and light to moderate physical duty activities.  "There is no current basis for work restrictions based on risk."  

As noted, the Veteran's back disability has been rated as 10 percent disabling until May 8, 2014, when the rating was increased to the current 20 percent level based upon the examination of that date.  The 10 percent rating shown to have been based on limitation of motion of the thoracolumbar spine that was not otherwise compensable.  The 20 percent rating is shown to have been based on guarding that affected the Veteran's gait or spinal contour.  

For a rating in excess of 10 percent, forward flexion would have to be shown to be restricted to 60 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  This has not been demonstrated prior to the May 2014 VA examination that noted guarding that resulted in abnormal spinal contour.  As such, there is no basis or a rating in excess of 10 percent prior to the May 8, 2014, VA examination.  

For a rating in excess of 20 percent forward flexion of the thoracolumbar spine would have to be limited to 30 degrees or less; or, there must be demonstration of favorable ankylosis of the entire thoracolumbar spine.  The record shows that the forward flexion is much greater than 30 degrees and there has never been evidence of ankylosis.  Finally, there is no evidence in the record of incapacitating episodes resulting from IVDS.  As such, there is no basis for a rating based upon this schedular criterion.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's thoracic spine limitation of motion is rated as part of the arthritis and directly corresponds to the schedular criteria for the 10 percent evaluation for noncompensable limitation of motion (5003), which also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The guarding causing abnormal spinal contour (Code 5242) that was noted on the examination report in May 2008 is specifically contemplated in the schedular rating criteria, and is the basis for 20 percent schedular rating.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's thoracic spine disability, and no referral for an extraschedular rating is required.  

Finally, the record shows that the Veteran is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An increased initial rating for arthritis of the thoracic spine, rated 10 percent disabling until May 8, 2014, and 20 percent thereafter, is denied.   



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


